Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 19, 2014                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149537                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                    SC: 149537                            David F. Viviano,
  In re WANGLER/PASCHKE, Minors.                                    COA: 318186                                       Justices
                                                                    Sanilac CC Family Division:
                                                                    07-035009-NA

  _______________________________________/

         On order of the Court, the application for leave to appeal the May 27, 2014
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  case of In re Farris (Docket No. 147636) is pending on appeal before this Court and that
  the decision in that case may resolve an issue raised in the present application for leave to
  appeal, we ORDER that the application be held in ABEYANCE pending the decision in
  that case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 19, 2014
           p0916
                                                                               Clerk